UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7632



DANNY RAY VARNER,

                                                 Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY       GENERAL;   STATE   OF
NORTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-98-35-1)


Submitted:   April 30, 1999                      Decided:   May 19, 1999


Before WILLIAMS and KING, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Danny Ray Varner, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Ray Varner seeks to appeal the magistrate judge’s* order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the magistrate

judge’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the magistrate judge. See Varner v. North Carolina Att’y

Gen., No. CA-98-35-1 (M.D.N.C. Oct. 26, 1998).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




     *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 1999).


                                  2